DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 17 contains the limitation wherein the mercury the mercury sorbent material produced comprises 0.001 wt% to 15 wt% of the additive.  This limitation is unclear since the mercury sorbent does not produce mercury.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-4, 8-14, and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al (US 8,268,744 submitted in the IDS filed 3/2/2020) as evidenced by Crump (US 2011/0244085).
	Wang discloses a method of making a mercury sorbent comprising:
(1) adding a dry clay a dry copper source; and a dry sulfur source to form a pre-mixture;
		(2) shearing the pre-mixture to form the mercury sorbent material.
(3) wherein the mercury sorbent material has a powder X-ray diffraction pattern where the mercury sorbent material is substantially free of a diffraction peak at 2.73 ± 0.01Å (see Claim 1 and Col 4, Ln 62 to Col 5, Ln 9).  
	Wang does not specifically disclose at least one of an (a) additive of a dispersant, oxygen scavenger, moisture scavenger, and/or intercalation agents or (b) a second dry clay selected from at least one of talc, chloritic talc, chlorite clay, attapulgite, sepiolite clay, imogolite clay, halloysite clay, perlite, lignite, and bleaching earth clay, or (c) a second dry sulfur source selected from at least one of elemental sulfur, sodium trithiocarbonate, silane with thiol functionality, sodium dimethyl-dithiocarbamate, and sodium salt of trimecapto-s-triazine.
	Wang discloses an example that is identical to the Example 5 of the present invention wherein the clay comprises sodium bentonite, the copper source comprises copper sulfate pentahydrate, and the sulfur source comprises sodium sulfide trihydrate, and a fourth reagent sodium chloride.  Wang is silent with 
	Regarding Claim 2, Wang discloses forming a pre-mixture.
	Regarding Claim 3, Wang discloses a method where the dry clay has less than 15% water (see Claim 2).
	Regarding Claim 4, Wang discloses a method where shearing comprises passing through a extruder and adding water such that the extruded components has about 15 to about 40% water by weight (see Claim 2).
	Regarding Claim 8, Wang discloses the method where the dry clay comprises bentonite, montmorillonite, hectorite, beidelite, saponite, nontronite, volkonskoiite, sauconite, stevensite, fluorohectorite, laponite, rectonite, vermiculite, illite, a micaceous mineral, makatite, kanemite, illierite, magadiite, kenyaite, attapulgite, palygorskite, sepiolite or combinations (see Claim 4)
	Regarding Claim 9, Wang discloses where the dry copper source comprises a copper salt selected from the group consisting of anhydrous copper compounds selected from the group consisting of copper acetate, copper acetylacetonate, copper bromide, copper carbonate, copper chloride, copper chromate, copper ethylhexanoate, copper formate, copper gluconate, copper hydroxide, copper iodide, copper molybdate, copper nitrate, copper oxide, copper perchlorate, copper pyrophosphate, copper selenide, copper sulfate, copper telluride, copper tetrafluoroborate, copper thiocyanate, copper triflate, copper alloy, and mixtures thereof; and/or a copper compound hydrate with the copper compound of the copper compound hydrate being selected from the group consisting of copper 
	Regarding Claim 10, Wang discloses the first dry sulfur source is present, and the first dry sulfur is selected from the group consisting of sodium sulfide, sodium sulfide trihydrate, sodium sulfide nonahydrate, sodium disulfide, sodium polysulfide, ammonium sulfide, ammonium disulfide, ammodium polysulfide, potassium sulfide, potassium disulfide, potassium polysulfide, calcium polysulfide, hydrogen sulfide, hydrogen disulfide, aluminum sulfide, magnesium sulfide, thiolacetic acid, thiobenzoic acid, and mixtures thereof (see Claims 7 and 8).
	Regarding Claim 11, Wang discloses an example wherein the first clay is present and the first clay is sodium bentonite, the copper source is copper sulfate pentahydrate, and the first dry sulfur source is present and is sodium sulfide trihydrate (see Examples).
	Regarding Claim 14, Wang discloses a method wherein an additive sodium chloride is present and the additive is added to the mercury sorbent pre-mixture (see Examples).
	Regarding Claim 19  Wang discloses a mercury sorbent material comprising a material that comprises a first clay, a second clay, or a combination of a first clay and a second clay; a dry copper source; and a first sulfur source, a second sulfur source, or a combination of a first and a second sulfur source; wherein the mercury 
	Regarding Claim 20, Wang discloses the mercury sorbent material wherein if the clay comprises a phyllo silicate selected from the group consisting of bentonite, montmorillonite, hectorite, beidellite, saponite, nontronite, volkonskoite, sauconite, stevensite, fluorohectorite, laponite, rectonite, vermiculite, illite, a micaceous mineral, makatite, kanemite, octasilicate (illierite), magadiite, kenyaite, attapulgite, palygorskite, sepoilite, and mixtures thereof.
	Wang further discloses wherein the dry copper source comprises a copper salt selected from the group consisting of anhydrous copper compounds selected from the group consisting of copper acetate, copper acetylacetonate, copper bromide, copper carbonate, copper chloride, copper chromate, copper ethylhexanoate, copper formate, copper gluconate, copper hydroxide, copper iodide, copper molybdate, copper nitrate, copper oxide, copper perchlorate, copper pyrophosphate, copper selenide, copper sulfate, copper telluride, copper tetrafluoroborate, copper thiocyanate, copper triflate, copper alloy, and mixtures thereof; and/or a copper compound hydrates with the copper compound of the copper compound hydrate being selected from the group consisting of copper acetate, copper acetylacetonate, copper bromide, copper carbonate, copper chloride, copper chromate, copper ethylhexanoate, copper formate, copper gluconate, copper hydroxide, copper iodide, copper molybdate, copper nitrate, copper oxide, copper perchlorate, copper pyrophosphate, copper selenide, copper 
	Wang further discloses wherein the sulfur source comprises a member of the group consisting of sodium sulfide, sodium sulfide trihydrate, sodium sulfide nonahydrate, sodium disulfide, sodium polysulfide, ammonium sulfide, ammonium disulfide, ammodium polysulfide, potassium sulfide, potassium disulfide, potassium polysulfide, calcium polysulfide, hydrogen sulfide, hydrogen disulfide, aluminum sulfide, magnesium sulfide, thiolacetic acid, thiobenzoic acid, and mixtures thereof.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7, 17, 21 and 23-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang and Crump, as applied to claim 1 and 19, and in further view of Gale (WO 2016/126550 submitted in the IDS filed 3/2/2020 which has a priority date to 2/2/2015) and in further view of Gale (WO-2015/119880 submitted in the IDS filed 3/2/2020).
	As applied to Claim 1, Wang and Crump discloses a method for preparing a mercury sorbent comprising adding a first clay, adding a first copper source, adding a sulfur source, and adding an oxygen scavenging additive, shearing the mixture to form the sorbent which comprises no covellite and therefore does not have a XRD 
	As applied to Claim 19, Wang and Crump discloses a mercury sorbent comprising a clay, a dry copper source a sulfur source and a sodium chloride oxygen scavenger.
Gale ‘550 discloses a method for preparing a solid state admixture for capturing environmental contaminants for example from flue gases (see Abstract).  Gale ‘550 discloses a method for forming a mercury sorbent composition comprising combining a clay substrate, a copper salt, a sulfide salt, a base, and a clay expansion additive, then shearing the admixture (see [0023]-[0024]).  Gale ‘550 also discloses where the base can be selected from sodium carbonate, sodium bicarbonate, magnesium carbonate, calcium carbonate, calcium hydroxide, and mixtures such as Trona (see [0024]).
	Gale ‘880 discloses a flue gas treatment composition for leaching environmental contaminants from flue gas where the particulate comprises a silicate material and an alkaline material (see [0039]).  Gale ‘880 discloses an alkaline material for removing acid gases from flue gas (see [0039]).  Gale ‘880 also suggests that acids cause problems in power plants because they corrode the flue gas system (see [0002]).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to perform the method for preparing a mercury sorbent for flue gas, as disclosed by Wang and Crump, where an additive comprising such as sodium carbonate, sodium bicarbonate, calcium hydroxide, trona, is also mixed in as disclosed in Gale ‘550, so that the mercury sorbent for 
	Regarding Claim 6, Gale ‘550 discloses a method where the clay, copper salt, sulfide base and clay expansive additive are admixed before shearing (i.e. where the base is added after shearing (see [0027]).
	Regarding Claim 7, Gale ‘880 discloses a method where the total composition of the alkaline material is 25 to 90% of the composition by dry basis (see [0047]).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to perform the method, as suggested by Wang, Crump and Gale, where the final concentration of alkaline material is in any range overlapping with 25 to 90%, as disclosed by Gale, and expect to make a material that is suitable for controlling acid in the flue gas.
	Regarding Claim 17, Gale ‘550 discloses the composition comprising calcium hydroxide (see [0024]).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention for composition to comprise calcium hydroxide as part of the mixture of base since Gale ‘550 suggests that a mixture of inorganic bases can be used.  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to prepare the sorbent where the calcium hydroxide is in an concentration on a dry basis as a mixture with another base including up to 15% since Gale ‘880 suggests that 25 to 90% is suitable for controlling acidity in flue gases.
	Regarding Claims 23-26, since Gale ‘550 and ‘880 suggest the alkaline material comprising sodium carbonate, sodium bicarbonate, quick lime, or trona one of ordinary skill in the art would reasonably expect the composite sorbent to .

	Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 8,268,744 submitted in the IDS filed 3/2/2020) and Crump.
	As applied to Claim 1, Wang and Crump discloses a method for preparing a mercury sorbent comprising adding a first clay, adding a first copper source, adding a sulfur source, and adding an oxygen scavenging additive, shearing the mixture to form the sorbent which does not have a XRD peak for covellite.  Wang further discloses that the mercury sorbent is for removal of mercury from flue gases emitted from power plants.
	Regarding Claim 12, Wang explicitly discloses where the clay material comprises attapulgite or sepiolite (see Col 3, Ln 51).  It is noted that Claim 13 encompasses where the only clay source is one of the second dry clay.  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to perform the method as disclosed by Wang and Crump where the clay is any of the group of clays disclosed by Wang including the second dry clays attapulgite or sepiolite and expect to be able to form the mercury sorbent.
	Regarding Claim 13, Wang explicitly discloses where the sulfur source comprises an anhydrous sulfur (i.e. elemental sulfur) (see Col 4, LN 35).  It is noted that Claim 14 includes where the only sulfur source is one of the secondary sulfur sources.  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to perform the method as disclosed by Wang and Crump where the sulfur source is any of the sulfur sources disclosed by Wang including elemental sulfur and expect to be able to form the mercury sorbent.

	Claims 15 or 22 is rejected under 35 U.S.C. 103 as being unpatentable over Wang and Crump, as applied to Claim 14 or 19, and in further view of Allegrini (US 3,174,826 submitted in the IDS filed 3/2/2020).
	As applied to Claim 14, Wang and Crump discloses a method for preparing a mercury sorbent comprising adding a first clay, adding a first copper source, adding a sulfur source, and adding an oxygen scavenging additive to form a pre-mixture, shearing the mixture to form the sorbent which does not have a XRD peak for covellite.  
	As applied to Claim 19, Wang and Crump discloses a mercury sorbent comprising a clay, a dry copper source a sulfur source and a sodium chloride oxygen scavenger.
	Allegrini discloses a method for treating an attapulgite clay to produce a low bulk density sorbent wherein an aqueous solution of tetrasodium pyrophosphate is used to flocculate the clay with shearing (see Col 1, Ln 2-27).  Wang suggests that the copper material and sulfur source should be distributed through the clay material (see Col 5, Ln 20).  Allegrini further discloses a method where the concentration of tetrasodium pyrophosphate clay dispersant is 1-4% based on the clay weight (see Col 4, Ln 27-28).  One of ordinary skill in the art would recognize that preventing flocculation/clumping would enhance the distribution of copper and sulfur with the clay.  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to perform the method, as disclosed by Wang and Crump, where the reaction solution further comprises a clay dispersant/deflocculating agent such as tetrasodium pyrophosphate in any effective .
	 
	Claim 16 rejected under 35 U.S.C. 103 as being unpatentable over Wang and Crump, as applied to Claim 1 and in further view of Keiser et al (US 2014/0145111).
	As applied to Claim 1, Wang and Crump discloses a method for preparing a mercury sorbent comprising adding a first clay, adding a first copper source, adding a sulfur source, and adding an oxygen scavenging additive, shearing the mixture to form the sorbent which does not have a XRD peak for covellite.  Wang further discloses that the mercury sorbent is for removal of mercury from flue gases emitted from power plants.
	Regarding Claim 16, Wang does not specifically disclose a method where an additive is present and the additive is sodium bisulfate, butylated hydroxytoluene wherein the mercury sorbent material produced comprises 0.001 wt% to 10 wt% of the additive when the water or solvent content of the material is not more than 5 wt%.
	Keiser discloses a compositions that control mercury re-emissions and/or corrosion by targeting one or more chemical species found in a combustion process including mercury species and free radical species (see [0033]).  Keiser further discloses the free radical scavenger comprising butylated hydroxytoluene (see [0021]).  Keiser further discloses that free radical species are targeted to reduce mercury re-emission and/or corrosion processes since they contribute to mercury .

	Claims 18 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Wang and Crump, as applied to Claim 1 or 19, and in further view of Gale (WO-2016/126550 submitted in the IDS filed 3/2/2020) which is a published PCT Application with a priority date to 2/2/2015 and in further view of Lampert et al (US 5,328,880 submitted in the IDS filed 3/2/2020).
	As applied to Claim 1, Wang and Crump discloses a method for preparing a mercury sorbent comprising adding a first clay, adding a first copper source, adding a sulfur source, and adding an oxygen scavenging additive, shearing the mixture to form the sorbent which does not have a XRD peak for covellite.  Wang further discloses that the mercury sorbent is for removal of mercury from flue gases emitted from power plants.
	As applied to Claim 19, Wang and Crump discloses a mercury sorbent comprising a clay, a dry copper source a sulfur source and a sodium chloride oxygen scavenger.

Lampert discloses a method for improving the fluidity of kaolin clay where tetraalkylammonium salt such as tetramethylammonium chloride and tetrabutylammonium chloride is used to expand the impurities which comprise expandable smectite minerals (see Col 3, Ln 5 to Col 4, Ln 2).  Lambert further suggests that the amount of the quaternary ammonium compound determines the effectiveness and discloses a dosage of 0.1 to 1.0 wt%  (see Col 5, Ln 55 to Col 6, Ln 1).
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to prepare the mercury sorbent comprising clay, as disclosed in Wang, where the sorbent further comprises an intercalating agent such as a tertiary or quaternary ammonium salt including tetramethylammonium chloride or tetrabutylammonium chloride in any effective amount including between 0.1 to 1 wt%, as disclosed in Gale and Lampert, that expands the smectite clay in the sorbent and improve the reactive surface area, as suggested by Gale ‘550.  

Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571)270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.